Citation Nr: 1100552	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  06-35 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic pulmonary 
disability (claimed as chronic obstructive pulmonary disease 
(COPD)).

2.  Entitlement to a compensable disability rating prior to 
May 17, 2007, and to a disability rating greater than 10 percent 
thereafter, for tinea pedis and papular dermatitis of the feet, 
hands, and scalp.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem. Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to February 
1997.  

This matter comes to the Board of Veterans' Appeals from an 
October 2005 rating decision in which the RO denied an increased 
rating for the service-connected tinea pedis and popular 
dermatitis of the feet, hands, and scalp and declined to reopen 
the claim of entitlement to service connection for a pulmonary 
disability.  In August 2008, the Board reopened the claim of 
service connection for a pulmonary disability and remanded this 
claim for additional development.  The Board also remanded the 
increased rating claim for tinea pedis for additional 
development.

In May 2010, the RO assigned an increased rating to the service-
connected tinea pedis and papular dermatitis of the feet, hands, 
and scalp effective May 17, 2007.  Although each increase 
represents a grant of benefits, the United States Court of 
Appeals for Veterans Claims (Court) has held that a decision 
awarding a higher rating, but less that the maximum available 
benefit, does not abrogate the pending appeal.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Thus, this issue still is before the 
Board.


FINDINGS OF FACT

1.  COPD was not present during active service or for several 
years thereafter, and there is no competent medical evidence 
which relates the Veteran's current COPD to active service or any 
incident of service.

2.  Before May 17, 2007, the Veteran's service-connected tinea 
pedis and papular dermatitis of the feet, hands, and scalp was 
manifested by no more than pain and itching.

3.  Effective May 17, 2007, the Veteran's service-connected tinea 
pedis and papular dermatitis of the feet, hands, and scalp is 
manifested by the need for oral steroids for a duration of 
approximately six weeks a year.


CONCLUSIONS OF LAW

1.  Service connection for COPD is not warranted.  38 U.S.C.A. 
§§ 1110, 1103, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.300, 3.303 (2010).

2.  The criteria for a disability rating of 10 percent, but no 
higher, for service-connected tinea pedis and papular dermatitis 
of the feet, hands, and scalp have been met prior to May 17, 
2007.  38 U.S.C.A. §§ 1155, 5107 (West. 2002 & Supp. 2010); 38 
C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (effective prior 
to October 23, 2008).

3.  The criteria for a disability rating of 30 percent, but no 
higher, for service-connected tinea pedis and papular dermatitis 
of the feet, hands, and scalp have been met effective May 17, 
2007.  38 U.S.C.A. §§ 1155, 5107 (West. 2002 & Supp. 2010); 38 
C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (effective prior 
to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon 
receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letters 
sent to the Veteran in August 2005 and August 2008 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed the 
Veteran of what evidence was required to substantiate the claims 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  Following the issuance of the August 2008 letter, the 
RO reconsidered the Veteran's claims in a May 2010 supplemental 
statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Unites 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Notice consistent with the Court's holding in Dingess 
was provided on August 2008.  The claim was readjudicated 
subsequently in May 2010.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
clinical records, and private medical records.  The Veteran was 
afforded full and complete VA medical examinations in furtherance 
of his claims.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the Veteran in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service Connection 

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For claims filed after June 8, 1998, service connection is 
prohibited for disability or death on the basis that it resulted 
from disease or injury attributable to the use of tobacco 
products during the Veteran's active service.  38 U.S.C.A. § 
1103(a); 38 C.F.R. § 3.300(a).  Additionally, service connection 
on a secondary basis may not be granted for a disability that is 
proximately due to or the result of an injury or disease 
previously service-connected as due to tobacco use.  Id.  Service 
connection may be granted if a tobacco-related disability was 
manifest during service or to the requisite degree of disability 
within any applicable presumptive period, however.  Id.

Factual Background & Analysis

In March 1975, a chest x-ray was conducted pursuant to complaints 
of painful breathing.  It revealed clear lungs.  The chest was 
said to be normal.

Pulmonary tuberculosis was diagnosed in the 1970's.  The service 
treatment records reflect a bout of pneumonia in November 1979.  
Indoor duty and a ban on strenuous activity were prescribed 
temporarily.  Later that month, the Veteran was feeling well, and 
an x-ray showed that the pneumonia had resolved.

A July 1981 pulmonary function study showed a moderate restricted 
defect with mild obstructive process.  Vital capacity was 64 
percent of predicted, and forced expiratory volume in one second 
was 72 percent of predicted.  

A September 1983 x-ray indicated that the lungs were clear and 
that the chest was normal.  

In July 1984, a pulmonary function test was conducted.  It was 
noted that the Veteran was 350-pack-a-year smoker.  Forced vital 
capacity was 89 percent of predicted, and forced expiratory 
volume in one second was 90 percent of predicted.  

In September 1985, the Veteran had bronchitis.  In June 1986, 
radiologic evidence indicated no acute lung disease.  

A November 1989 pulmonary function test showed that forced vital 
capacity was 97 percent of predicted, and forced expiratory 
volume was 93 percent of predicted.  

In a report of medical history completed by the Veteran in 
October 1996 just prior to retirement, he denied lung and chest 
problems.  No lung problems were noted by examiners.

An April 2001 chest x-ray showed COPD.

A November 2004 chest x-ray indicated clear lungs and no 
significant pleural thickening.  The impression was of a normal 
chest.  

In March 2005, pulmonary function tests were conducted.  A 
history of COPD was noted.  Mild obstruction with no clearly 
significant improvement after inhaled bronchodilators was 
indicated, and a decline in lung function had taken place since a 
previous 2003 study.

May 2009 pulmonary function tests revealed a moderately 
obstructive ventilatory defect without response to inhaled 
bronchodilators.  

In October 2009, a diagnosis of COPD was rendered, and the 
Veteran was counseled to quit smoking.  

In April 2010, the Veteran was afforded a VA medical examination.  
The Veteran reported that he started to experience shortness of 
breath in 1998 or 1999.  He began to seek treatment for 
respiratory problems in 2001.  The Veteran reported that he began 
to smoke in 1968 at the age of 18 and that he still smoked one to 
one-and-a-half packs of cigarettes a day.  The Veteran denied 
exposure to fumes, chemicals, or depleted uranium.  A chest x-ray 
revealed that the lung fields were hyperinflated as well as 
flattening of the diaphragm, which was consistent with COPD.  
There were a few scattered granulomata.  The diagnosis was of 
COPD and suspected old granulomatous disease.  The examiner 
indicated that in-service pulmonary tuberculosis had healed 
without residuals.  The examiner opined that the Veteran's COPD 
was related to the Veteran's long history of smoking exclusively.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for COPD.  There is no 
competent medical evidence which reflects that COPD had its onset 
in service or for several years thereafter.  Indeed, it is not 
shown until 2001, some four years after separation.  Because 
there is no continuity of symptomatology from service and no 
apparent nexus between the Veteran's current COPD and service, 
service connection for COPD cannot be granted.  38 C.F.R. 
§ 3.303.  Furthermore, because the competent medical evidence 
indicates that COPD is due to tobacco use and the Veteran's claim 
was filed after June 8, 1998, service connection for COPD on the 
basis of tobacco use is precluded.  38 U.S.C.A. § 1103(a); 
38 C.F.R. § 3.300(a).

The Board notes that the Veteran's apparent beliefs regarding the 
origins of his COPD do not serve to bolster his claim, as he is 
not shown to possess the requisite medical expertise to opine on 
such issues.  The Board acknowledges Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007), in which the Federal Circuit 
determined that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation but extends to the 
first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  See also 38 
C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions).  The competent medical evidence reflects that COPD 
is due to tobacco use.  The Veteran's claim of service connection 
for COPD was filed after June 8, 1998.  Because his claim of 
service connection based on a tobacco-related disability was 
filed after June 8, 1998, it must be denied.  38 U.S.C.A. 
§ 1103(a); 38 C.F.R. § 3.300(a).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Increased Rating Claims

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for 
an increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Court held that if the claimant or the record reasonably 
raises the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether TDIU 
as a result of that disability is warranted.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation governing extraschedular 
ratings, an extraschedular disability rating is warranted based 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  
An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran's service-connected tinea pedis and papular 
dermatitis of the feet, hands, and scalp is rated zero percent 
disabling before May 17, 2007 and 10 percent disabling thereafter 
under Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2008).

The applicable rating criteria for skin disorders, found at 38 
C.F.R. § 4.118, were amended effective August 30, 2002 and again 
in October 2008.  The October 2008 revisions are applicable to 
applications for benefits received by the VA on or after October 
23, 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  In this 
case, the Veteran filed his claim in August 2005.  Therefore, 
only the post-2002 and pre-October 2008 version of the schedular 
criteria are applicable.

Pursuant to the schedular criteria for Diagnostic Code 7806 
(dermatitis or eczema), a noncompensable (zero percent) rating is 
warranted for less than 5 percent of the entire body or less than 
5 percent of exposed areas affected; and no more than topical 
therapy required during the past 12-month period.  A 10 percent 
rating is warranted for at least 5 but less than 20 percent of 
the entire body or at least 5 but less than 20 percent of exposed 
areas affected; or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration of 
less than 6 weeks during the past 12- month period.  A 30 percent 
rating is warranted for 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected; or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, during 
the past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected; or 
constant or near- constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required during 
the past 12-month period warrants a 60 percent rating.  See 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2008).  Dermatitis or 
eczema can be rated as disfigurement of the head, face or neck 
(Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), depending on the predominant disability.

Diagnostic Codes 7800 and 7801 allow for evaluations in excess of 
10 percent as does Diagnostic Code 7805, scars, other, which are 
rated based on limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  The Board will not 
discuss other provisions related to scars because they do not 
allow for evaluations in excess of 10 percent.  As is explained 
below in more detail, in this decision, the Board has assigned 
higher disability ratings for the service-connected skin 
disability that is at issue.  At no time during the appellate 
period is the disability rated less than 10 percent disabling.  
As such, potentially applicable provisions allowing for a maximum 
of 10 percent would not assist the Veteran and will not be 
discussed.  

Diagnostic Code 7800 pertains to disfigurement of the head, face, 
or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  
Diagnostic Code 7801 pertains to scars other than those of the 
head, face, or neck that cause limitation of motion.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2008).  Diagnostic Code 7805 
allows for rating scars which cause functional loss to be rated 
on limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2008).

The record reflects a proliferation of skin problems.  Indeed, 
the claims file documents regular treatment for dermatologic 
problems for many years.  Various forms of eczema have been 
diagnosed and medicated creams have been prescribed.  

On August 2005 VA skin examination, the Veteran described 
constant hand eczema, and the rash produced discharge.  He missed 
seven to 10 days of work due to his hand eczema in the previous 
12 months.  He used topical cream on the face and armpits and 
sometimes the feet.  The Veteran denied any light therapy for his 
skin and indicated that he was not taking any oral medication for 
the skin.  The primary manifestations were pain in the fingers 
and pruritus in other areas.  There were no systemic symptoms.  
The Veteran indicated that he had to be careful when coming into 
contact with chemicals, and he had to limit activities causing 
perspiration in the hands such as mowing the lawn because such 
perspiration exacerbated itching.  Objectively, the skin of the 
head, neck, back, abdomen, and feet was normal.  There was 
thickening of the interdigital surfaces of the fingers with 
vesicle formation involving 10 percent of the hands.  This 
translated into 3.1% of exposed skin and .4% of the total skin 
surface area.  There were a few very small scaly areas on the 
chest involving 5% of the chest but to zero percent of exposed 
skin.  The examiner diagnosed dyshidrotic eczema of the hands as 
well as no current evidence of tinea pedis.  The examiner also 
diagnosed eczema involving the axillae and chest.  The Veteran's 
eczematous conditions involved 3.1% of exposed skin and 1.55% of 
the total body surface area.  

On October 2005 VA skin consultation, the Veteran reported 
worsening dermatitis of the hands that was previously controlled 
with topical steroids and urea cream.  Pruritus at night kept him 
awake.  The examiner diagnosed dyshidrosis of the hands, and new 
creams were prescribed.  

December 2005 private treatment records indicate that eczema was 
controlled with medication, but there were mild residual scaly 
palmar surfaces.  In March 2006, however, the Veteran complained 
that the hands were no better.  The Board notes that the 
medications were topical.  

In May 2007, the Veteran presented with a pruritic hand rash and 
indicated that he has a similar rash the previous year that was 
treated with steroids.  The examiner observed red papular lesions 
on both hands without oozing or exudate.  The diagnosis was of 
contact dermatitis.  Prednisone was prescribed.  

In April 2008, a private physician diagnosed hand eczema with 
pustular psoriasis.  In July 2008, the Veteran again sought 
treatment for hand eczema and asked for a prednisone 
prescription.  

In July 2008, a VA examiner indicated that the Veteran was being 
given tapering doses of prednisone.  Light therapy was discussed.  

In June 2009, the Veteran reported that he was pursuing 
ultraviolet light therapy and that his hand eczema had improved.  
The Veteran noted an itchy scalp.  

In September 2009, the Veteran complained of a bilateral hand 
flare-up and scalp symptoms.  Ointment, ultraviolet light 
therapy, and prednisone were prescribed.  

On VA examination in April 2010, the examiner noted that lesions 
affected the palms of the Veteran's hands, a small segment of the 
toes of both feet, and a small segment of the forearms.  At 
present, he was on 10 milligrams of prednisone for five days, 
medicated cream, and ultraviolet light therapy.  Flare-ups 
occurred once a month and involved four percent of the skin 
surface and zero percent of exposed skin.  The Veteran's skin 
condition had no impact upon his occupation or activities of 
daily living.  The examiner diagnosed a skin condition with 
monthly flare-ups affecting four percent of the total skin 
surface area and zero percent of exposed skin.  

The Board finds that a compensable disability rating under 
Diagnostic Code 7806 is not warranted before May 17, 2007 
because, prior to that date, the requisite portions of the body 
were not implicated and because no more than topical therapy had 
been prescribed.  The Board also finds, however, that a 10 
percent rating, and no higher, is warranted under Diagnostic Code 
7804 because the Veteran's hand dermatitis was productive of pain 
that has been documented regularly.  The Board is well aware of 
the discomfort the Veteran's eczema has caused.  The Veteran has 
been diligent in seeking treatment for his condition to no avail.  
Any relief appears to be temporary.  The Board notes that no 
other Schedular provision related to the skin that could yield a 
higher evaluation is applicable.  Diagnostic Code 7800 does not 
apply because disfigurement of the head, face, or neck is not 
present.  Diagnostic Code 7801 applied to scars other than those 
of the head, face, or neck that are deep or cause limitation of 
motion.  Diagnostic Code 7802 applies to scars other than those 
of the head, face, or neck that do not cause limitation of 
motion.  The Veteran's disability would not warrant a disability 
rating greater than 10 percent under these criteria before May 
17, 2007 because a minimum of 12 square inches would have to be 
involved.  This is not the case.  

The Board further finds that a 30 percent rating, and no higher, 
is warranted as of May 17, 2007, because of the seeming 
regularity with which oral steroids have been prescribed.  It is 
not clear from the medical evidence of record the precise number 
of weeks that oral medication has been prescribed during any 12-
month period beginning May 17, 2007.  A review of the record 
indicates that it would be reasonable to conclude that drugs are 
prescribed for at least 6 weeks in any given year.  In any event, 
the Board is charged with assigning the higher evaluation when 
there is a question as to which of two evaluations will be 
assigned.  38 C.F.R. § 4.7.  As such, a 30 percent rating is 
warranted effective May 17, 2007.  38 C.F.R. § 4.118, Diagnostic 
Code 7806.  

A 60 percent evaluation is not warranted because the record does 
not reflect that 40 percent of the skin or that more than 40 
percent of exposed areas were implicated.  Furthermore, constant 
or near-constant systemic therapy has not been necessary during 
the previous 12 months.  Indeed, the Veteran has monthly flare-
ups, and medication is prescribed no more than five days at a 
time.  Monthly treatment of less than a week is not tantamount to 
constant or near constant systemic therapy.  Thus, because the 
criteria for a 60 percent evaluation are not met, a 60 percent 
evaluation is not for application effective May 17, 2007.  Id.  

The Board notes that Diagnostic Code 7800 could yield an 
evaluation higher than 30 percent but it is inapplicable because 
it requires disfigurement of the head, face, or neck, which has 
not been shown.  Diagnostic Code 7801 allows for an evaluation in 
excess of 30 percent but that would require involvement of 144 
square inches of the Veteran's skin to be implicated.  That is 
not the case here.  At no time has limitation of function been 
suggested.  As such, Diagnostic Code 7805 need not be discussed.

The Board finds that a claim for a TDIU is not raised by the 
record.  See Rice, supra.  Specifically, the evidence of record 
fails to show that the Veteran is unemployable as a result of his 
service-connected skin condition of the hands, scalp, and feet.  
Therefore, the Board finds that no further consideration of a 
TDIU is warranted.  

An extraschedular rating also need not be considered.  With 
respect to the first prong of Thun, the evidence in this case 
does not show such an exceptional disability picture that the 
available schedular evaluation for the service-connected skin 
condition is inadequate.  A comparison between the level of 
severity and symptomatology of the skin condition at issue with 
the established criteria found in the rating schedule for 
dermatitis and eczema shows that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  For 
this reason, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore 
adequate.  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for COPD is denied.

Entitlement to a 10 percent rating, and no higher, prior to May 
17, 2007, for tinea pedis and papular dermatitis of the feet, 
hands, and scalp is granted subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to a 30 percent rating, and no higher, effective 
May 17, 2007, for tinea pedis and papular dermatitis of the feet, 
hands, and scalp is granted, subject to the law and regulations 
governing the payment of monetary benefits.



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


